Citation Nr: 0601159	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling 
from February 1, 2000, to March 5, 2002, January 1, 2003 to 
October 27, 2003, and again 70 percent disabling as of 
January 31, 2004.

(The veteran had a maximum 100 percent rating during the 
intervening periods.)


REPRESENTATION

The veteran represented by:  Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1966 to June 1968, and from June 1970 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claim for a rating higher than 50 
percent for PTSD from February 1, 2000.  Since then, he has 
received temporary total ratings for two periods of 
hospitalization - from March 5, 2002, to July 31, 2002, and 
from October 28, 2003, to January 30, 2004.  See 38 C.F.R. § 
4.29 (2005).  He also received a 100 percent rating from 
August 1, 2002, to December 31, 2002.  

In September 2003, the veteran testified at a hearing before 
a Decision Review Officer (DRO) at the RO.  In August 2004, 
the Board remanded the case to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development and consideration of the evidence.  Subsequently, 
in a December 2004 rating decision, the RO increased his 
rating for PTSD from 50 to 70 percent effective from February 
1, 2000.  Accordingly, he has been assigned a 70 percent 
rating from February 1, 2000, to March 4, 2002, from January 
1, 2003, to October 27, 2003, and from January 31, 2004 (i.e. 
those times when he was not receiving a 100 percent rating or 
a total temporary rating).  He has continued to appeal 
seeking a 100 percent rating for the entire time period.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed 
to be seeking the highest possible rating unless he 
specifically indicates otherwise).




FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled in February 2005, and has not shown good cause for 
his failure in this regard.

2.  The veteran's PTSD is manifested by flashbacks, 
nightmares, waking up with cold sweats, difficulties 
sleeping, irritability, depression, suicidal and homicidal 
ideations, isolation, and difficulties with interpersonal 
relationships; the most probative evidence on record 
indicates his Global Assessment of Functioning (GAF) score 
has averaged in the mid 40s - which, overall, indicates he 
currently has serious social and occupational impairment.

2.  The veteran's PTSD does not, however, cause total 
occupational and social impairment; he does not have 
persistent delusions or hallucinations; he has not exhibited 
grossly inappropriate behavior; he has not been in persistent 
danger of hurting himself or others; he is able to perform 
the activities of daily living (including maintaining minimal 
personal hygiene); he is oriented to time or place; and has 
not had any memory loss. 


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating must be 
denied as a matter of law.  38 C.F.R. § 3.655(b) (2005).

2.  Regardless, the criteria are not met for  a rating higher 
than 70 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The veteran was provided with VCAA notice letters in June 
2002, and September 2004 - after the RO's adjudication of his 
claim in May 2001.  So obviously this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the AMC's February 2005 SSOC, 
wherein the AMC readjudicated his claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, statement of the case (SOC), and 
any prior SSOCs.  In response to the June 2002 VCAA letter, 
his representative indicated he had no additional evidence to 
submit (see letter dated in June 2002).  He did not respond 
to the September 2004 VCAA letter, and has not otherwise 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... [his] claim 
by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the June 2002 and September 2004 letters provided the 
veteran with notice of the evidence necessary to support his 
claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
September 2004 VCAA letter also specifically requested that 
he submit any evidence in his possession pertaining to his 
claim.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In this case, the veteran's service medical records (SMRs) 
were already on file.  In developing his claim, the RO 
obtained his VA treatment records and his Social Security 
Administration (SSA) records.  In addition, another VA 
examination was scheduled in February 2005 (pursuant to the 
Board's August 2004 remand directives), but he failed to 
report for it.  See 38 C.F.R. § 3.655(b).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The pertinent criteria are outlined under the General Rating 
Formula below.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

As mentioned, the RO scheduled the veteran for a VA 
examination to assess the severity of his PTSD.  This 
examination was scheduled in February 2005, but he failed to 
report for it and has not provided good cause for his failure 
in this regard.  Under 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination that was scheduled in 
conjunction with a claim for an increased rating, the claim 
must be denied.  So on this basis alone, this claim must be 
denied, regardless, according to express VA regulation.  But 
even if the Board reviews the existing evidence on record 
(specifically, the VA treatment records) - as explained 
further below, the veteran still would not be entitled to a 
higher rating for this disability.

To warrant a 100 percent rating for PTSD, the veteran must 
show total occupational and social impairment due to his 
symptoms.  In this case, the evidence shows that he has had a 
long history of treatment for PTSD as well as alcohol and 
cocaine dependence.  VA treatment records indicate, in April 
2001, he reported that he was homeless, depressed, and had 
been using alcohol and cocaine.  He said that he attended an 
open-casket funeral and began having flashbacks of Vietnam.  
He also said he heard voices telling him to hurt himself and 
take someone with him.  His GAF score on admission was 35, 
and on discharge was 55.  A March 2002 VA treatment record 
indicates his GAF score was 45, and 40 for the prior year.

At the September 2003 hearing, the veteran testified that he 
experienced nightmares and woke up in cold sweats (see Hr'g. 
Tr., p. 8).  He had difficulty sleeping and had outbursts of 
rage and verbal violence (p. 8).  He also said that he had 
difficulty maintaining gainful employment because of his 
temper (pgs. 16-18).  He testified that he had not worked 
since 1986 (p. 11) (SSA records show he had not worked since 
1992).  He said he had been married twice, and had four kids 
from whom he was estranged (pgs. 13-14)

VAOPT records indicate the veteran's GAF score was 41 in 
October 2003, and 45 in November 2003.  A January 2004 
discharge summary indicates his GAF score was 48, and 45 for 
the prior year.  A June 2004 VAOPT record indicates his GAF 
score was 41. More recently, in January 2005, he reported 
that he had run out of medication and was feeling depressed.  
He said that his symptoms had improved since he began taking 
his medications again.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV).  According to DSM-IV, a GAF score of 31 to 40 is 
indicative of only some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or "major" impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

In sum, the veteran's GAF scores since February 2001 have 
mostly been in the mid 40s (with a score of 35 on admission 
to a VA facility in April 2001, and a score of 55 on 
discharge).  This is indicative of serious impairment, but 
not necessarily total impairment.  He has not had persistent 
delusions or hallucinations.  He also has not exhibited 
grossly inappropriate behavior.  Although he has had 
instances where he has reported suicidal and homicidal 
ideations, he has not had any plan to carry out these feeling 
and he has not exhibited signs that he is in persistent 
danger of hurting himself or others.  He has been oriented to 
time and place, and has exhibited no memory loss.  Although 
he reported he was homeless for a period of time, he lived 
intermittently with friends and family and was able to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  Furthermore, there is no evidence 
that his PTSD renders him unable to work or that his PTSD 
symptoms have resulted in total occupational or social 
impairment.  His symptoms, while certainly very serious in 
nature, do not rise to a level that warrants a 100 percent 
rating  

Furthermore, the veteran has not shown that his PTSD has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating, 
or necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  Admittedly, his overall 
functional impairment hampers his performance, but not to the 
level requiring extra-schedular consideration since those 
provisions are reserved for very special cases of impairment.  
Consequently, the Board does not have to remand the case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For the reasons outlined above, the claim for an increased 
rating for PTSD must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 

ORDER

The claim for an increased rating for PTSD is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


